In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1246V
                                        UNPUBLISHED


    KARA COUCH,                                             Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: April 7, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Findings of
                                                            Fact; Prior Pain; Onset; Influenza
                       Respondent.                          (Flu); Shoulder Injury Related to
                                                            Vaccine Administration (SIRVA).

John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On September 22, 2020, Kara Couch filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that as a result of an influenza (“flu”) vaccine received
on September 24, 2019, she suffered a shoulder injury related to vaccine administration
(“SIRVA”) as defined on the Vaccine Injury Table (the “Table”). Petition (ECF No. 1) at
Preamble. The case was assigned to the Special Processing Unit (“SPU”) of the Office of
Special Masters.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        For the reasons discussed below, I find it most likely that Petitioner’s shoulder
injury would not be explained by her prior medical history, that she suffered the onset of
shoulder pain specifically within 48 hours, and that she is otherwise entitled to
compensation. Accordingly, Petitioner’s Motion to Deem the SIRVA Table Elements are
Satisfied (ECF No. 23) is granted.

  I.   Relevant Procedural History

       The petition was filed with all required medical records as well as affidavits from
Petitioner and two other witnesses. The claim was quickly determined to be sufficiently
complete and assigned to the SPU in October 2020.

        In February 2021, Respondent provided a preliminary review of the case, asserting
that the medical records suggested that the shoulder injury at issue pre-dated vaccination.
Status Report (ECF No. 19). Petitioner promptly filed a response. Petitioner’s
Memorandum (ECF No. 20). I confirmed that the case would remain in SPU for that time.
Scheduling Order (ECF No. 21).

       In April 2021, Petitioner duly transmitted a demand to Respondent (see ECF No.
22), and additionally filed a “Motion to Deem SIRVA Table Elements Are Satisfied.”
Petitioner’s Motion (ECF No. 20). At an April 26, 2021, status conference, the parties were
informed that I would deny the motion without prejudice, since I deemed it somewhat
premature. However, I also noted that from my preliminary review of the case, it appeared
that the pre-vaccination records of shoulder pain were temporally remote, and thus
unlikely to be fatal to that element of her Table SIRVA claim. Additionally, although
Petitioner initially delayed treatment for her post-vaccination shoulder pain, there was
evidence indicating onset within 48 hours. Scheduling Order (ECF No. 25).

        Respondent entered into settlement discussions on October 21, 2021, but the
parties reached an impasse just two weeks later. Status Reports (ECF Nos. 31-32). On
December 23, 2021, Respondent filed his formal report opposing compensation based
on the issues mentioned above (prior pain and onset). Rule 4(c) Report (ECF No. 33). I
allowed Respondent to file a supplemental Response addressing Petitioner’s earlier
briefing as well as the affidavits, which were not acknowledged in his report. See
Scheduling Order (ECF No. 34); Response (ECF No. 35). On February 10, 2022,
Petitioner filed a Reply (ECF No. 36). The matter is now ripe for adjudication.




                                            2
 II.   Authority

         Pursuant to Vaccine Act Section 13(a)(1)(A), a petitioner must prove, by a
preponderance of the evidence, the matters required in the petition by Vaccine Act
Section 11(c)(1). A special master must consider, but is not bound by, any diagnosis,
conclusion, judgment, test result, report, or summary concerning the nature, causation,
and aggravation of petitioner’s injury or illness that is contained in a medical record.
Section 13(b)(1). “Medical records, in general, warrant consideration as trustworthy
evidence. The records contain information supplied to or by health professionals to
facilitate diagnosis and treatment of medical conditions. With proper treatment hanging in
the balance, accuracy has an extra premium. These records are also generally
contemporaneous to the medical events.” Cucuras v. Sec’y of Health & Hum. Servs., 993
F.2d 1525, 1528 (Fed. Cir. 1993).

       Accordingly, where medical records are clear, consistent, and complete, they
should be afforded substantial weight. Lowrie v. Sec’y of Health & Hum. Servs., No. 03-
1585V, 2005 WL 6117475, at *20 (Fed. Cl. Spec. Mstr. Dec. 12, 2005). However, this rule
does not always apply. “Written records which are, themselves, inconsistent, should be
accorded less deference than those which are internally consistent.” Murphy v. Sec’y of
Health & Hum. Servs., No. 90-882V, 1991 WL 74931, *4 (Fed. Cl. Spec. Mstr. April 25,
1991), quoted with approval in decision denying review, 23 Cl. Ct. 726, 733 (1991), aff'd
per curiam, 968 F.2d 1226 (Fed.Cir.1992)). And the Federal Circuit recently “reject[ed] as
incorrect the presumption that medical records are accurate and complete as to all the
patient’s physical conditions.” Kirby v. Sec’y of Health & Hum. Servs., 997 F.3d 1378,
1383 (Fed. Cir. 2021).

        The United States Court of Federal Claims has outlined four possible explanations
for inconsistencies between contemporaneously created medical records and later
testimony: (1) a person’s failure to recount to the medical professional everything that
happened during the relevant time period; (2) the medical professional’s failure to
document everything reported to her or him; (3) a person’s faulty recollection of the events
when presenting testimony; or (4) a person’s purposeful recounting of symptoms that did
not exist. La Londe v. Sec’y of Health & Hum. Servs., 110 Fed. Cl. 184, 203-04 (2013),
aff’d, 746 F.3d 1335 (Fed. Cir. 2014).

       The Court has also said that medical records may be outweighed by testimony that
is given later in time that is “consistent, clear, cogent, and compelling.” Camery v. Sec’y
of Health & Hum. Servs., 42 Fed. Cl. 381, 391 (1998) (citing Blutstein v. Sec’y of Health
& Hum. Servs., No. 90-2808, 1998 WL 408611, at *5 (Fed. Cl. Spec. Mstr. June 30, 1998).
The credibility of the individual offering such fact testimony must also be determined.


                                             3
Andreu v. Sec’y of Health & Hum. Servs., 569 F.3d 1367, 1379 (Fed. Cir. 2009); Bradley
v. Sec’y of Health & Hum. Servs., 991 F.2d 1570, 1575 (Fed. Cir. 1993).

        A special master may find that the first symptom or manifestation of onset of an
injury occurred “within the time period described in the Vaccine Injury Table even though
the occurrence of such symptom or manifestation was not recorded or was incorrectly
recorded as having occurred outside such period.” Section 13(b)(2). “Such a finding may
be made only upon demonstration by a preponderance of the evidence that the onset [of
the injury] . . . did in fact occur within the time period described in the Vaccine Injury
Table.” Id.

       The special master is obligated to fully consider and compare the medical records,
testimony, and all other “relevant and reliable evidence contained in the record.” La
Londe, 110 Fed. Cl. at 204 (citing Section 12(d)(3); Vaccine Rule 8); see also Burns v.
Sec’y of Health & Hum. Servs., 3 F.3d 415, 417 (Fed. Cir. 1993) (holding that it is within
the special master’s discretion to determine whether to afford greater weight to medical
records or to other evidence, such as oral testimony surrounding the events in question
that was given at a later date, provided that such determination is rational).

III.   Factual Evidence

I have fully reviewed the evidence, including all medical records and affidavits. The
evidence most relevant to my analysis is presented below:

   •   Petitioner Kara Couch was 35 years old upon receiving the subject vaccination on
       September 24, 2019. In the preceding three years, she periodically sought medical
       care, which is largely irrelevant (but for what is specifically addressed herein). See
       generally Ex. 5, 7.

   •   On November 12, 2017 (and hence two years prior to the relevant vaccination),
       Petitioner attended a primary care appointment to address “anxiety.” Ex. 4 at 4.
       Petitioner reported pain that “seemed to shift location – sometimes it is in her
       shoulders, sometimes in her throat, sometimes under her ribs, sometimes in the
       front of her chest.” Id. The pain was “intermittent… occur[ring] daily or… several
       times a week,” and “seem[ed] to last most of the day when [it did] occur.” Id. The
       pain had been present “for the past couple of months… since her father died
       suddenly of a heart attack at the age of 55.” Id. She denied symptoms with
       exercise. Id.

   •   The physician’s assistant (“PA”) recorded an unremarkable physical exam, without
       specifically addressing the shoulders or the musculoskeletal system. Ex. 4 at 4.
       The initial assessment was “chest pain, unspecified type.” Id. The PA and a
       supervising physician reviewed an EKG, deeming its results inconclusive (“reads

                                             4
          ST junction depression… we are not seeing this when we read it…”). Id. at 5.
          Petitioner was referred to cardiology “due to her family hx [history],” prescribed
          Celexa “for anxiety,” and instructed to follow up in four to six weeks. Id.

      •   On December 1, 2017, Petitioner saw a cardiologist. Ex. 6 at 3. There is no patient
          questionnaire or history of present illness; the appointment reason was “chest
          discomfort.” Id. The record notes that Petitioner had never smoked cigarettes, but
          her father had suffered from premature coronary artery disease. Id. at 4. On a
          treadmill exercise test, Petitioner walked for eleven minutes, escalating to 4.2 miles
          per hour at a grade of 16%, then stopped either due to fatigue or because she
          achieved the target heart rate. Id. at 8, 27. There is no physical exam, assessment,
          or plan. The cardiologist instructed Petitioner to follow up in three months, but there
          are no further records. Id. at 6.

      •   At the next medical encounter (a December 20th primary care follow-up
          appointment), the same PA recorded that Petitioner’s chest pain, “sensation of
          lump in throat,” and stress were improving, without starting the prescription for
          Celexa. Ex. 4 at 6. Petitioner opted to “monitor sx [symptoms] for now.” Id. The PA
          maintained the assessment of “Chest pain, unspecified type.” Id.

      •   There is no evidence that Petitioner experienced any of the above complaints, or
          left shoulder pain, inflammation, or dysfunction, over the next 21 months.3

      •   On Tuesday, September 24, 2019, a pharmacy employee administered the subject
          flu vaccine into Petitioner’s left deltoid muscle. Ex. 2 at 3.4

      •   The next medical encounter is from 14 days later, on Tuesday, October 8th, when
          Petitioner presented for an annual gynecological examination. Ex. 8 at 8. She
          provided a history pertaining to the listed categories of “bowels/ bladder, gyn, sex,
          bc, mamm, and pap.” Id. She “denie[d] complaints today” and requested a refill of
          one prescription medication. Id. The gynecologist examined her neck, heart, lower
          extremities, breasts, abdomen, and pelvis. Id. The encounter was unremarkable
          overall and lacked any reference to the left upper extremity. Id. at 8-9.

      •   The next medical encounter is from 15 weeks and two days post-vaccination, on
          Thursday, February 10, 2020, when Petitioner presented to the primary care PA5
          to address left shoulder pain present “since the end of September… immediately
          following a flu vaccine that was given close to the shoulder joint.” Ex. 4 at 8. The
          pain was “constant and occasionally sharp… worse with trying to raise her arm up
3
  See, e.g., Ex. 7 at 7-8 (April 27, 2018, urgent care encounter for assessment of upper respiratory
infections); Ex. 8 at 5-7 (July 23, 2018, annual gynecological examination).
4
 During the same encounter, the pharmacy employee administered a hepatitis A vaccination into
Petitioner’s right deltoid muscle. Ex. 2 at 2.
5
    The same PA saw Petitioner in November 2017 and in February 2020. Ex. 4 at 4-5, 6-7, and 8-9.


                                                    5
        or trying to lift or grab things… pain does not improve much with ibuprofen. She
        feels like there is atrophy of the shoulder.” Id.

    •   On exam, the PA documented tenderness on palpation of the left upper trapezius
        and rotator cuff tendons, as well as deltoid atrophy. Ex. 4 at 8. External and internal
        rotation of the left shoulder elicited pain. Id. The PA suspected rotator cuff tendinitis
        and subacromial bursitis. Id. at 9. She prescribed the non-steroidal anti-
        inflammatory drug (“NSAID”) meloxicam; printed materials on exercises for
        Petitioner to perform at home; and planned imaging and potentially EMG/NCV
        studies if the pain did not improve. Id. That same day, an x-ray of the left shoulder
        was unremarkable. Id. at 10.

    •   The PA ordered a February 18th MRI of the left shoulder which visualized intact
        tendons, no abnormal fluid in the subacromial/ subdeltoid bursa, and an intact
        acromioclavicular joint. Ex. 10 at 11. The MRI did visualize “a 7 mm osteochondral
        lesion involving the lateral aspect of the greater tuberosity with extensive
        surrounding marrow edema,” which required clinical correlation. Id.

    •   On referral from the primary care practice, on March 9th, Petitioner had an initial
        consult at Bluegrass Orthopedics. Ex. 9 at 3. Petitioner reported “lateral left
        shoulder pain since September… since being injected with a flu shot.” Id.6 On
        exam, the left shoulder was painful with movement. Id. at 4. Ryan Patrick Donegan,
        M.D., reviewed the MRI and ordered lab work including a rheumatoid panel to rule
        out “infection of [or?] any inflammatory process that may be causing this.” Id. at 5.

    •   One week later, Dr. Donegan recorded that Petitioner was doing about the same,
        and that the lab work had been unremarkable. Ex. 9 at 4. He asked a colleague,
        Owen McGonigle, M.D., for a second opinion. Id.

    •   At the second orthopedics consult on March 18th, Petitioner reported that her left
        shoulder injury resulted from the September 24th flu vaccination, which was
        “administered very proximal on her shoulder.” Ex. 9 at 9, 11. Petitioner reported
        that she had pain “immediately after the administration [which…] gradually
        increase[ed] over the next several hours until she had significant symptoms.” Id.
        Petitioner denied numbness or tingling down the arm. Id.

        On exam, Dr. McGonigle recorded mild tenderness to palpation over the bicipital
        groove and positive impingement signs. Id. at 12. Dr. McGonigle recorded that the
        MRI “show[ed] significant inflammation along the greater tuberosity laterally,” and
        that Petitioner’s left shoulder pain was “consistent with shoulder injury related to



6
 Within the orthopedics records, the active problems and chief complaint sections refer to the right upper
arm and humerus. Ex. 9 at 3, 7. This is likely incorrect, because the rest of this record, like the rest of the
case file, reflects only concerns and treatment pertaining to Petitioner’s left vaccinated arm.


                                                      6
        vaccine administration (SIRVA).”7 Id. Dr. McGonigle recorded that the limited
        available literature supported that this injury can be prolonged, but cortisone
        injections may help – and therefore, he proceeded to administer a cortisone
        injection to Petitioner. Id. Dr. McGonigle reviewed case reports of arthroscopic
        debridement sometimes being beneficial, but he did not believe Petitioner to be a
        candidate at that point. Id. Petitioner would follow up in three months. Id.

    •   At the June 17th follow-up with Dr. McGonigle, Petitioner reported that since
        receiving the cortisone injection and performing home exercises, her symptoms
        had been “gradually improving.” Ex. 13 at 4. She was currently “about 65 – 70
        percent better.” Id. Dr. McGonigle documented improved range of motion and
        strength, with decreased pain. Id.

    •   At the next and final follow-up appointment on September 18th, Dr. McGonigle
        reviewed that Petitioner had “not changed much since her last visit.” Ex. 14 at 8.
        She had full range of motion and good strength, but persistent aching pain. Id.
        After a long discussion about the treatment options including further cortisone
        injections, surgical intervention, and formal physical therapy, Petitioner expressed
        that she was “managing okay” with home-based therapy. Id. Dr. McGonigle
        recorded that according to the available literature on SIRVA, “some people never
        did fully recover from this.” Id. He directed Petitioner to follow up as needed. Id.

    •   Petitioner has not filed any further records, from the orthopedics practice or any
        other medical providers, that would evidence any further complaints or treatment
        for the injury alleged.

    •   In an affidavit dated September 22, 2020, Petitioner recalls that her “diffuse chest
        pain was radiated into my bilateral shoulders subsided after I began to be able to
        manage the profound grief and overwhelming stress I was experiencing from
        having just lost my father” in 2017. Ex. 1 at ¶ 3. She states that these symptoms
        in 2017 were “entirely different” than her post-vaccination left shoulder pain. Id.

    •   Petitioner recalls that her pain began immediately upon vaccination and increased
        to the point that she left work early that day. Ex. 1 at ¶ 4.8 She initially assumed
        that the pain was “routine, albeit much worse” and would “eventually resolve on its
        own.” Id. After trying to manage the pain on her own and relying on family members
        for assistance with household tasks, after over four months, she finally decided to

7
 The available evidence does not demonstrate that Petitioner was aware of SIRVA or the Vaccine Program
at this time. The attorney of record began requesting the medical records on her behalf approximately one
month later. See, e.g., Ex. 4 at 1; Ex. 6 at 2.
8
  In his supplemental Response Brief, Respondent requests that Petitioner produce her employment record
from 2019 to verify that she took leave from her employment due to shoulder pain. Response at n. 2.
Respondent also suggests that such evidence would “easily corroborate” her shoulder pain.” Id. at 7. I do
not find such evidence to be material towards resolving entitlement (or for that matter, damages, given that
Petitioner is not seeking reimbursement for lost wages).


                                                     7
          seek medical attention. Id. at ¶¶ 4-7. She also states that she did not discuss her
          left shoulder with her gynecologist because such appointments “typically only
          discussed female health issues,” and because this encounter occurred only two
          weeks after vaccination, at which point she believed the pain would resolve on its
          own. Id. at ¶ 5.

      •   One of Petitioner’s coworkers also filed an affidavit, dated September 13, 2020.
          Ex. 10. She recalls that a local pharmacy provided vaccinations at their place of
          employment on September 24, 2019. Id. at ¶ 2. She recalls that afterwards,
          Petitioner discussed how badly her flu vaccination hurt; how much pain she was
          experiencing at the site; and that the vaccination was administered unusually high
          on her arm. Id. The coworker also recalls that Petitioner’s pain persisted for “days
          and weeks” until she eventually sought medical attention. Id. at ¶ 5.

      •   Petitioner’s mother, in an affidavit dated September 17, 2020, recalls speaking on
          the phone on the day of vaccination about her “excruciating” pain, and helping her
          sometime thereafter with household cleaning. Ex. 11.

      •   In Petitioner’s second affidavit dated January 4, 2021, she avers that she cannot
          locate any further non-medical evidence relevant to onset. Ex. 15 at ¶ 15.

IV.       First Issue

      The first issue to be resolved is whether Petitioner had a “history of pain,
inflammation, or dysfunction of the affected shoulder prior to intramuscular vaccine
administration that would explain the alleged signs, symptoms, examination findings,
and/or diagnostic studies occurring after vaccine administration.” 42 C.F.R. §
100.3(c)(3)(10)(i).

        The medical records reflect that prior to vaccination, Petitioner had a several-
month history of intermittent pain which was recorded as being primarily in her chest, but
also “shifted” to her ribs, throat, and bilateral shoulders There is no evidence of
accompanying shoulder “dysfunction,” however. Within the contemporaneous medical
records, Petitioner attributed the pain to acute anxiety following her father’s unexpected
death. Her medical providers accepted that explanation. The very limited medical records
relating to this pre-vaccination health condition suggest that the symptoms resolved in or
around December 2017 and did not resume in the 21 months leading up to her
vaccination. Petitioner’s affidavit merely provides additional support for that conclusion.

       In comparison, Petitioner’s post-vaccination pain was limited to her left shoulder
and upper arm, persistent, and worse with movement. She was documented to have
tenderness to palpation and positive impingement signs. The clinical findings coupled
with an MRI of the left shoulder led to an assessment of localized inflammation. She was


                                               8
treated with meloxicam and a cortisone injection. Finally, I note that the same primary
care provider treated both complaints and viewed them distinctly – contrary to
Respondent’s contentions that the two complaints are “similar,” Rule 4(c) Report at 5, and
that there is “no medical evidence” to distinguish them, Supplemental Response at 6.

       Accordingly, and after reviewing the evidence, there is preponderant support for
Petitioner’s argument that no “nexus” exists between these two isolated medical events -
and therefore the prior pain “would not explain” her post-vaccination injury. Petitioner’s
Motion at 6.

       Similarly, Respondent contends that the prior history “suggests” the presence of
another “condition or abnormality… (e.g., NCS/ EMG or clinical evidence or
radiculopathy, brachial neuritis, mononeuropathies, or any other neuropathy).” Rule 4(c)
Report at 6; 42 C.F.R. § 100.3(c)(3)(10)(iv). But there is insufficient evidence of such a
condition, let alone one “that would explain” Petitioner’s post-vaccination injury. 42 C.F.R.
§ 100.3(c)(3)(10)(iv). Rather, this set of symptoms is distinguishable.

 V.    Second Issue

       The second issue for resolution is whether Petitioner’s left shoulder pain began
within 48 hours after vaccination, as required for a Table SIRVA. 42 C.F.R. §§
100.3(a)(XIV)(B); (c)(10)(ii).

       There is a medical record from 14 days after vaccination that does not document
left shoulder pain – but it pertains to an encounter for an annual gynecological
examination. It would not normally be expected that a medical specialist would check for
complaints well outside of his or her expertise. An “intervening medical encounter with a
specialist (whose practice is generally unrelated to the musculoskeletal system or pain
management) is not enough to disprove onset”. Dempsey v. Sec’y of Health & Hum.
Servs., No. 18-0970, 2021 WL 1080563, at *4 (Fed. Cl. Spec. Mstr. Feb. 17, 2021)
(emphasis in the original), cited in Petitioner’s Reply at 11. In Ms. Couch’s case, this
particular record reflects a focused exam that does not address the shoulder. Thus, this
particular record is not strong proof rebutting Petitioner’s onset allegations.

        The fact of a 15-week delay before seeking medical treatment is more troubling –
but it does not disprove onset per se. Petitioner’s Reply at 12 (citing, e.g., O’Leary v.
Sec’y of Health & Hum. Servs., No. 18-584V, 2021 WL 3046617, at *11 (Fed. Cl. Spec.
Mstr. June 24, 2021) and Smallwood v. Sec’y of Health & Hum. Servs., No. 18-291, 2020
WL 2954958, at *10 (Fed. Cl. Spec. Mstr. Apr. 29, 2020) (“[i]t is often common for a SIRVA
petitioner to delay treatment, thinking his/ her injury will resolve on its own.”)). Ms. Couch
explained that she initially hoped that her symptoms would self-resolve. This behavior is

                                              9
similar to her waiting “several months” before seeking medical treatment for her chest
pain in 2017. Although this delay does weigh against total injury severity (for purposes of
calculating damages), it does not prevent a favorable onset determination, absent
additional evidence (for example, a medical record identifying onset outside the 48-hour
period, or a much longer delay, punctuated by repeated treater visits where shoulder pain
could more arguably have been addressed).

       The medical records consistently reflect a history of left shoulder pain which began
immediately upon vaccination, worsened over the subsequent hours, and persisted for
months. It has been recognized that information contained within medical records,
including “information supplied to… health professionals” is trustworthy, because it is
intended to facilitate diagnosis and treatment and it is generally supplied shortly after the
events in question. Cucuras, 993 F.2d at 1528.9 And Petitioner has provided additional
support by way of supporting witness affidavits, particularly from the coworker who recalls
her complaints beginning on the same day the vaccinations were administered in their
workplace. In the absence of any evidence supporting a contrary onset, I find that onset
was most likely within 48 hours. 42 C.F.R. § 100.3(c)(10)(iii).

VI.     Other Table Requirements and Entitlement

       In light of the lack of additional objections and my own review of the record, I find
that Petitioner has established the other requirements for a Table SIRVA claim.
Specifically, the vaccine administration record reflects the site of administration as the left
deltoid. Sections 11(c)(1)(A) and (B)(i); Ex. 2 at 3, 4. Petitioner’s pain and reduced range
of motion were limited to the affected shoulder. C.F.R. § 100.3(c)(3)(10)(iii). She suffered
residual effects of the injury for more than six months. Section 11(c)(1)(D)(i); Ex. 14 at 8.
She has not pursued a civil action or other compensation. Ex. 1 at ¶ 12; Section
11(c)(1)(E). Thus, she has satisfied all requirements for entitlement under the Vaccine
Act.




9
  Respondent also suggests that Petitioner must produce “objective findings from a physician documenting
the presence of shoulder pain in the days immediately following vaccination.” Response at 7. I have
previously rejected this argument. See, e.g., Niemi v Sec’y of Health & Hum. Servs., 19-1535, 2021 WL
4146940, at *4 (Fed. Cl. Spec. Mstr. Aug. 10, 2021) (reasoning that the Vaccine Act “clearly does not
require” such evidence).


                                                  10
VII.    Conclusion and Damages Order

      Based on the entire record, I find that Petitioner has provided preponderant
evidence satisfying all requirements for a Table SIRVA. Petitioner is entitled to
compensation. Thus, this case is now in the damages phase.10

      Petitioner shall file a status report updating on the parties’ progress towards
informally resolving damages by no later than Monday, May 23, 2022.11

        IT IS SO ORDERED.
                                                                s/Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master




10
    The parties are reminded that in Vaccine Act cases, damages issues are typically resolved
collaboratively. Therefore, the parties should begin actively discussing the appropriate amount of
compensation in this case. In many cases, damages can be resolved by Petitioners communicating a
demand to Respondent, who may agree to the demand or may make a counter-offer.

The parties shall not retain a medical expert, life care planner, or other expert without consulting with
each other and the Chief Special Master. If counsel retains an expert without so consulting in advance,
reimbursement of those costs may be affected.

11
   Petitioner previously confirmed that the case does not involve a lost wages claim, a worker’s
compensation claim, or a Medicaid lien. ECF No. 15. On April 5, 2021, she conveyed a demand for pain
and suffering and out of pocket expenses. ECF No. 22. The parties briefly engaged in settlement
discussions before reaching an impasse in fall 2021. Respondent’s attorney of record has since changed.

                                                   11